                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
United States of America
                                                JUDGMENT IN A CRIMINAL CASE
   v.                                           (For Offenses Committed On or After November 1, 1987)

Ahmed Alahmedalabdaloklah                       No. CR-12-01263-001-PHX-ROS
                                                Molly Karlin, Gregory Bartolomei, and Jami Johnson
                                                (AFPD)
                                                Attorneys for Defendant
USM#: 30021-408                   ICE# AXXXXXXXX

THERE WAS A VERDICT OF guilty on 3/16/2018 as to Counts 1, 2 3, and 4 of the Second
Superseding Indictment. There was a verdict of not guilty as to Counts 5 and 6 of the Second
Superseding Indictment.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating Title 18, U.S.C. §§2332(a)(1) and (3), Conspiracy
to Use a Weapon of Mass Destruction, a Class A Felony offense, as charged in Count 1 of the Second
Superseding Indictment; Title 18, U.S.C. §§844(f)(1) and (n), Conspiracy to Maliciously Damage or
Destroy U.S. Government Property by Means of an Explosive, a Class C Felony offense, as charged in
Count 2 of the Second Superseding Indictment; Title 18, U.S.C. §§924(c)(1)(A) and (B)(ii) and 2,
Possession of a Destructive Device in Furtherance of a Crime of Violence and Aiding and Abetting, a
Class A Felony offense, as charged in Count 3 of Second the Superseding Indictment; Title 18, U.S.C.
§924(o), Conspiracy to Possess a Destructive Device in Furtherance of a Crime of Violence, a Class A
Felony offense, as charged in Count 4 of the Second Superseding Indictment.

IT IS THE JUDGMENT OF THIS COURT THAT the defendant is committed to the custody of the
Bureau of Prisons for a term of LIFE on Counts 1 and 4, to run concurrently to each other; TWO
HUNDRED FORTY (240) MONTHS on Count 2, to run concurrently with Counts 1 and 4; and
THREE HUNDRED SIXTY (360) MONTHS on Count 3, to run consecutively to Counts 1, 2, and 4,
with credit for time served.

IT IS ORDERED that Counts 5 and 6 of the Second Superseding Indictment are dismissed pursuant to
the jury verdict of not guilty.

                              CRIMINAL MONETARY PENALTIES

The defendant shall pay to the Clerk the following total criminal monetary penalties:

SPECIAL ASSESSMENT: $400.00              FINE: WAIVED             RESTITUTION: N/A

The defendant shall pay a special assessment of $400.00.
CR-12-01263-001-PHX-ROS                                                                                                            Page 2 of 2
USA vs. Ahmed Alahmedalabdaloklah


The Court finds the defendant does not have the ability to pay a fine and orders the fine waived.

If incarcerated, payment of criminal monetary penalties are due during imprisonment at a rate of not less than $25 per quarter
and payment shall be made through the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary
payments shall be made to the Clerk of U.S. District Court, Attention: Finance, Suite 130, 401 West Washington Street, SPC 1,
Phoenix, Arizona 85003-2118. Payments should be credited to the various monetary penalties imposed by the Court in the
priority established under 18 U.S.C. § 3612(c). The total special assessment of $400.00 shall be paid pursuant to Title 18,
United States Code, Section 3013 for Counts 1, 2, 3, and 4 of the Second Superseding Indictment.

Any unpaid balance shall become a condition of supervision and shall be paid within 90 days prior to the expiration of
supervision. Until all restitutions, fines, special assessments and costs are fully paid, the defendant shall immediately notify the
Clerk, U.S. District Court, of any change in name and address. The Court hereby waives the imposition of interest and penalties
on any unpaid balances.

IT IS FURTHER ORDERED the defendant must cooperate in the collection of DNA if ordered by
the Bureau of Prisons.

THE DEFENDANT IS ADVISED OF DEFENDANT'S RIGHT TO APPEAL BY FILING A
NOTICE OF APPEAL IN WRITING WITHIN 14 DAYS OF ENTRY OF JUDGMENT.

The Court orders commitment to the custody of the Bureau of Prisons.

The defendant is remanded to the custody of the United States Marshal.

Date of Imposition of Sentence: Wednesday, November 07, 2018

Dated this 8th day of November, 2018.



                                                                                                        Honorable Roslyn O. Silver
                                                                                                        Senior United States District Judge


                                                                              RETURN

 I have executed this Judgment as follows:
                                                                                                                               , the institution
 defendant delivered on                                          to                                      at
 designated by the Bureau of Prisons with a certified copy of this judgment in a Criminal case.


 United States Marshal                                                                            By:         Deputy Marshal



CR-12-01263-001-PHX-ROS- Alahmedalabdaloklah           11/8/2018 - 10:24 AM
